Citation Nr: 0304361	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  02-02 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a right foot drop, cognitive disorder, lumbar 
spine bone spur, scars, right hemiplegia, and 
gastrointestinal reflux disease, claimed to have resulted 
from treatment at a Department of Veterans Affairs medical 
facility starting in October 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from May 1969 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  In March 2000, the RO received the veteran's claim of 
entitlement to disability benefits pursuant to 38 U.S.C.A. 
§ 1151.

2.  A preponderance of the competent and probative medical 
evidence of record is against a finding that a right foot 
drop, cognitive disorder, lumbar spine bone spur, scars, 
right hemiplegia, and gastrointestinal reflux disease 
resulted from by VA medical care furnished to the veteran 
starting in October 1996.

3.  Even if such right foot drop, cognitive disorder, scars, 
lumbar spine bone spur, right hemiplegia, and 
gastrointestinal reflux disease were found to have resulted 
from by VA medical care, the medical evidence is against a 
finding that such disability was the proximate result of 
fault on the part of VA in furnishing such care, or that it 
was the proximate result of an event not reasonably 
foreseeable in the furnishing of such care.


CONCLUSION OF LAW

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a right foot drop, cognitive disorder, lumbar 
spine bone spur, scars, right hemiplegia, and 
gastrointestinal reflux disease, claimed to have resulted 
from treatment at a VA medical facility in starting in 
October 1996, under the provisions of 38 U.S.C.A. § 1151 is 
not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5106, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In March 2000, the veteran submitted a claim for disability 
benefits under 38 U.S.C.A. § 1151.  He indicated that, in 
September 1996, he underwent back surgery at the VA Medical 
Center (VAMC) in Seattle, Washington, which caused a foot 
drop.  Further, while recovering from that surgery, he said 
he experienced severe reactions to medications and developed 
an esophageal problem that led to an additional surgery on 
his esophagus, and a stroke.  Additionally, the veteran said 
that the surgery was unsuccessful and he developed a chest 
infection, had tender and painful surgical scars, a bone spur 
in the back, and residuals of the stroke on the right side 
with weakness.

In August 2000, the RO denied the veteran's claim to 
compensation under 38 U.S.C.A. § 1151 for a right foot drop, 
cognitive disorder, lumbar spine bone spur, scars, and right 
hemiplegia as residuals of VA medical treatment.  However, in 
his notice of disagreement submitted in January 2001, the 
veteran said that the RO had "misconstrued the issue".  He 
said that his section 1151 claim was for "benefits and 
disability of a gastrointestinal disorder and not a back 
[d]isability."  He further maintained that he "was given 
over 10 times the recommended [d]osage of medication that 
resulted in [his] having to have surgical intervention of the 
esophageal [t]ract, that was not successful" and resulted in 
his total disability.

Medical records from the VA Puget Sound Health Care System, 
dated from April 1996 to August 2000, reflect that, in August 
1996, the veteran was seen for emergency care at the Seattle 
VA Medical Center.  He complained of severe back pain and 
left leg radiculopathy, and was diagnosed with a herniated 
nucleus pulposus of the lumbar spine.  Medical management was 
unsuccessful and, in October 1996, the veteran was readmitted 
for a planned disc repair.  According to the discharge 
summary of that hospitalization, at admission, the veteran 
was ambulatory with a cane.  He was advised of the potential 
risks and consequences of the procedure, and underwent a L5-
S1 microdiscectomy on the left.  He was taken to the recovery 
room in stable condition, and the records note his allergy to 
Percocet and morphine.  He recovered well with no evidence of 
any infection or hematoma of his wound.  He was discharged 
from the hospital four days later.  

In December 1996, the veteran was seen again in the Seattle 
VAMC clinic, with complaints of back pain assessed as 
possible lumbar stenosis.  Later that month, after his 
informed consent was obtained, he underwent a L4-5 
microdiscectomy on the left.  At the end of the surgery, the 
veteran was taken to the recovery room in stable condition.  
The medical records of the veteran's back surgeries do not 
contain any references to reactions to excessive dosages of 
medications, or other medication reactions.

In July 1997, the veteran was seen in the VA neurosurgery 
clinic with complaints of recurrent left leg and low back 
pain since the beginning of 1997.  He said he felt completely 
disabled by his low back pain .  Clinical findings revealed 
forward flexion to 70 degrees and extension to 30 degrees, 
with decreased sensation in the lower extremities consistent 
with nerves affected by surgery.  There was no muscle spasm, 
lumbar tenderness, or decreased motor strength.  The clinical 
impression was chronic low back pain, and tests were ordered 
to assess the presence of persistent severe nerve root 
injury.

According to an August 1997 private medical record, from The 
Downtown Clinic, the veteran was followed for a seizure 
disorder, with the first seizure in March 1996 and the second 
one in August 1996.  It was noted that he had injured his 
back during his second seizure, underwent surgery performed 
by VA in October 1996, and had used a cane since December.  
He had no feeling in his left leg, from the number 3 toe to 
the mid-thigh, since the surgery.  The veteran described 
constant low back pain that radiated into his shoulder 
blades.  He said that since the laminectomy he had suffered 
from headaches.  On examination, his right shoulder had 
limited external rotation.  Lower extremity movements were 
normal on the right, and decreased and limited on the left.  
Gait was ataxic, and deep tendon reflexes were brisk and 
symmetrical.  

VA outpatient primary care records, dated from March through 
June 1998, indicate that, when seen in March, the veteran was 
referred by the neurology service, which was following him 
for a possible seizure disorder.  His past medical history 
reflected a status post L5-S1 diskectomy in October 1996, 
chronic low back pain, weakness, and sensation loss in the 
left upper and lower extremities.  He had gastroesophageal 
reflux disease (GERD) and used a cane.  On clinical 
evaluation, there was decreased sensation over the left 
lateral arm in the lower regions and left lateral leg.  The 
right toes were downgoing, and the left toes not reactive.  
The assessment included neurological deficits, GERD, and 
chronic low back pain.  In April it was noted that the 
veteran's medical problems included GERD, right arm pain and 
weakness, and left foot drop that had developed recently 
after left foot pain and weakness which impaired his 
ambulation.  

The June 1998 VA record indicates that the veteran had a 
neurological evaluation, and underwent an electromyography 
(EMG) for right low extremity symptoms with neuropathy.  
According to the record, the neurology note indicated that 
the veteran's problem was stable and there were no objective 
findings for many of the his symptoms.  His problems included 
right lower extremity pain and loss of function, but there 
was less foot drop.  He had right upper extremity pain, 
weakness, and tremor that caused him to drop things, hiatal 
hernia that was improved on medication, and back pain.  On 
examination, upper extremity deep tendon reflexes were 
symmetrical, with intact sensation.  Lower extremity left 
Achilles was absent, and right Achilles was 2+.  Abdominal 
examination revealed positive bowel sounds and epigastric 
tenderness, without masses.   

A July 1998 VA record indicates that findings of an EMG/nerve 
conduction study (NCS) were essentially normal.  


An August 1998 VA medical record indicates that the veteran 
complained of right lower extremtiy pain and loss of 
function, with no objective findings on two recent EMG/NCS.  
He complained of persistent weakness and of right upper 
extremity weakness and tremor, hiatal hernia, and back pain.  
It was noted that the veteran was upset about negative EMG 
studies that had been provided to the Department of Social 
and Health Services (DSHS) and resulted in termination of his 
disability benefits.  The veteran said that when he visited 
the clinic in June 1998, two neurologists examined him and 
found significant abnormalities, but there was no 
documentation in the chart.  He adamantly believed the two 
EMG studies were "NOT normal", despite the results shown on 
the computer.  He insisted that there was a lack of proper 
documentation of his problems.  It was noted that he walked 
with a cane and had dramatic lumbar tenderness with minimal 
touch.  The assessment was that the veteran had multiple 
physical complaints and demonstrated an inability to 
dorsiflect his left foot despite two essentially normal 
EMG/NCS tests.  The veteran also had lumbar tenderness that 
escalated when he was asked if his back was tender.  It was 
noted that "[o]bviously, there was an overlay involving his 
benefits and possible litigation."

Private and VA medical records reveal that in 1998 the 
veteran was also treated for gastroesophageal complaints.  
Private medical records, dated in October 1998, from A.B., 
M.D., a gastroenterologist, reveal that the veteran was 
referred for evaluation of abdominal discomfort, rectal 
bleeding, and severe regurgitation with nocturnal aspiration.  
According to the history of the veteran's illness, he first 
noticed the onset of abdominal distention in approximately 
November 1997 in association with frequent regurgitation, 
weight gain, and generalized abdominal discomfort.  The 
veteran underwent an upper gastrointestinal (GI) series 
performed by VA, was advised that he had a hiatal hernia, and 
started on prescribed medication.  The medication helped, and 
his doses increased, but he still had severe symptoms.  

Further, the veteran's past medical history also reflected 
apparent severe degenerative joint disease of the spine 
manifested by left leg and arm weakness, possibly due to 
nerve root compression.  The veteran underwent an L5-S1 
lumbar laminectomy in September 1996 that relieved the left 
leg pain but left him with some persistent neurologic deficit 
in that area.  He had some unspecified type of seizure 
disorder in March 1996, with several hours of convulsions and 
high fever, that seemed to resolve on its own with no 
specific explanation made of the symptoms.  The veteran had 
suffered no recurrence, and was not taking anticonvulsants.  
Dr. B. noted that the review of the veteran's systems was 
quite complicated, and another physician reviewed 560 pages 
of VA records, but the essentials of the veteran's past 
medical history were as noted above.  Upon examination, the 
clinical impression was severe gastroesophageal reflux 
disease with nocturnal regurgitation and aspiration syndrome, 
chronic rectal bleeding, with a need to rule out inflammatory 
bowel disease or other form of colitis, and focal right upper 
quadrant pain and tenderness with a need to rule out 
cholelithiasis and symptomatic cholecystitis.  Test results 
revealed a normal abdominal ultrasound.  An 
esophagogastroduodenoscopy (EGD) showed GERD with hiatal 
hernia and distal erosive peptic esophagitis.

In a record entry dated in late October 1998, Dr. B. noted 
that he met with the veteran to discuss clinical test 
results.  The colon examination was essentially negative with 
no source identified for rectal bleeding.  The upper 
endoscopy was remarkable for severe reflux disease with 
distal erosive esophagitis and a wide-open "GE" 
(gastroesophageal?) junction.  The GE junction was Hill grade 
4.  Dr. B. "strongly recommended" that the veteran be 
referred for a laparoscopic anti-reflux surgery such as a 
Hill procedure.  

A December 1998 private electrodiagnostic study showed no 
evidence of radiculopathy upon left upper and lower extremity 
testing.

December 1998 VA medical records indicate that the veteran 
was seen for a preoperative evaluation for a Nissen 
fundoplication.  It was noted he had a number of reflux 
symptoms, including regurgitation, nausea, vomiting, and 
bloating for years.  The examiner noted that the EGD record 
had not been found but the doctor would continue to try to 
find it to see if the veteran had Barrett's esophagus.  The 
record reveals that the veteran and surgeon discussed the 
planned laparoscopic Nissen and how the operation was 
performed.  They discussed the benefits, to include the 
reduction in the number of reflux symptoms and possible 
ability to do way with "PPIs".  The record indicates that 
the VA doctor explained the risks to the veteran to include 
gas bloat, infection, bleeding, possible need to do open 
operation, and a small but significant risk of stomach or 
esophageal perforation leading to intra-abdominal sepsis and 
possibly death.  He understood those risks.  The 
postoperative diet and planned recovery were also explained.  
The veteran understood the risks and benefits, and agreed to 
proceed with the procedure.

A December 1998 VA primary care progress note indicates that 
the veteran's main medical problems included right 
hemispheric stroke in September 1997, for which a 
computerized tomography (CT) and magnetic resonance image 
(MRI) were done for possible seizure in April 1996; GERD with 
severe reflex; and hiatal hernia and esophagitis; and that he 
was scheduled for surgery the following week.  He was 
scheduled to get a TENS unit for chronic back pain.  The 
veteran looked well and walked with a limp and cane for 
assistance.  The assessment included right hemispheric 
stroke, migraines, GERD, and chronic back pain.  

A December 1998 VA general surgery note indicates that the 
veteran was referred for fundoplication.  Bleeding was 
encountered with insertion of an insufflation needle.  The 
site was not easily identified laparoscopically.  The 
procedure was converted to an open laparotomy.  The veteran 
was found to have a puncture of the small bowel mesentery 
with moderate hematoma and small serosal injury to the distal 
ileum.  The small bowel was repaired, and the hematoma was 
noted to not be expanding.  The Nissen fundoplication was 
performed without further complication.  It was noted that 
the veteran tolerated the procedure well.  Four days letter, 
a progress note indicates that the veteran was doing well 
with no complaints.  He was up and ambulating.  He thought 
the antibiotics made him nauseated, and the doses were 
decreased and his wound watched to be sure it did not need to 
be reopened.  Two days later, the veteran was discharged.


In a January 1999 Addendum to the December 1998 VA primary 
care record, the VA doctor noted that, after reviewing 
private medical records, it was unclear that the veteran had 
ever actually had a stroke.  The doctor noted that the 
veteran had undergone an extensive work-up that included a CT 
and electroencephalogram (EEG), lumbar puncture, and 
serologic tests, all of which were negative for any 
cerebrovascular disease.  Further evaluation was thought 
necessary.

A January 1999 VA primary care progress note indicates that 
the veteran was admitted for a planned laparoscopic Nissen 
fundoplication.  However, with insertion of the insufflation 
needle, red blood was aspirated.  The bleeding source was 
found to be a puncture of the small bowel mesentery with 
moderate hematoma and small serosal injury to the distal 
ileum.  The small bowel was repaired and the hematoma was 
found to be nonexpanding.   The Nissen fundoplication was 
performed without complication.  The record indicates that 
the veteran did "quite well", and one day after surgery was 
ambulating, while his wound had minimal drainage.  He 
continued to do well and his diet was increased to clear 
liquids, but he developed nausea and bloating, and resumed a 
nothing-by-mouth (NPO) diet without further complications.  
Several days later, his symptoms were relieved and he 
tolerated a soft diet.  His wound continued to be without 
signs of infection, and the veteran remained afebrile.  He 
was discharged home seven days after his surgery, without 
complications.  

However, the January entry indicates that the veteran 
continued to have problems with his wound, felt to be wound 
infection and pulmonary congestion.  He was seen at a private 
hospital for follow-up of the wound infection and referred to 
Dr. K.F. for follow-up, and new antibiotics were prescribed.  
His pulmonary symptoms and wound were better.  The veteran 
was concerned because neurologic findings at VA were 
negative, but a private neurologist found evidence of left-
sided weakness and he had recurrent back pain and increased 
numbness in the left dorsum of the foot.  On examination, the 
left ankle jerk was absent.  The record indicates that an MRI 
in October 1998 showed status post left L5-S1 
hemilaminectomy, with residual scar in the left anterior 
spinal canal at this level displacing the left S1 nerve root.  
Overall, the amount of inflammation appeared decreased 
compared with an April 1997 study.  There was no evidence of 
recurrent disc or scar formation.  The assessment was Nissan 
fundoplication, with complications, recovering; and L5-S1 
radiculopathy, for which physical therapy was recommended. 

In a February 1999 written statement, K.A.F., M.D., a 
surgeon, stated that he recently treated the veteran for a 
problematic non-healing wound that was the sequela of an 
attempted laparoscopic Nissen fundoplication, leading to 
esophageal perforation and open repair.  Dr. F. said the 
complications rendered the veteran quite incapacitated and it 
would be unfair to ask the veteran to return to the VA 
hospital in Seattle for evaluation as "that is the hospital 
that produced his complications and incapacity".  Dr. F. 
said that the veteran desperately needed neurological and 
physiologic interventions.

When he was seen in the VA primary care clinic in April 1999, 
the progress note indicates that the veteran was receiving 
private postoperative care but was unable to afford it.  It 
was noted that the surgeon recommended a "CRT scan" to 
check for "Infection in organs."  There was no complaint of 
fever, chills, pain, or change in bowel habits.  As to the 
veteran's chronic back pain, a TENS unit was discussed in the 
pain clinic, but he had not been seen there in some time.  
Physical therapy had improved his shoulder mobility.  On 
examination, the veteran looked well; he had an antalgic gait 
with a cane as usual.  There was tenderness in the right 
rhomboids and no spinal tenderness.  There was left shoulder 
pain, active greater than passive, at 60 degrees with no 
tenderness, and range of motion limited in all directions.  
Abdominal examination showed a well-healed scar, and the 
abdomen was nontender, with no masses palpable.  The 
assessment included migraines that were stable, GERD, status 
post surgery, well healing wound, and unclear indications for 
CT scan.  The veteran was going to ask his surgeon, Dr. F, 
for a letter summarizing his treatment and providing 
recommendations for CT scan.  His symptoms were stable; his 
shoulder pain presentation and examination were consistent 
with impingement syndrome; and he had back pain.


A June 1999 VA primary care progress note indicates that, as 
to a right hemispheric stroke, the veteran asserted that a 
private neurologist documented abnormal findings, but VA EMG, 
CT, and EEG findings, and a private hospital's tests, were 
normal.  The assessment was multiple somatic complaints.  
Postprandial pain had no obvious etiology, but the veteran 
was thought to have a stricture or recurrent GERD.  The 
examiner expressed concern about the "mismatch" between 
subjective symptoms and objective findings.

July and August 1999 VA gastroenterology outpatient records 
indicated the veteran's history of having undergone a Nissen 
fundoplication in December 1998 that was complicated by 
perforation and required the procedure to be converted to an 
open procedure.  Since then, he had suffered severe 
epigastric pain, dry heaves, and nausea with even one bite of 
food.  He was referred to the surgery clinic to determine 
whether any of his complaints were related to surgery.  An 
August entry indicates that the veteran was seen in the 
surgery clinic and referred for possible endoscopy.  His 
abdominal pain was thought to be musculoskeletal in origin.  
Findings of an August 1999 panendoscopy (EGD) were abnormal 
and revealed a mucosal nodule in the Antrum.

A September 1999 VA gastroenterology record indicates that 
the EGD revealed gastric and duodenal bulb nodules, which 
were biopsied and suggested no diagnostic alteration.  The 
veteran complained of epigastric discomfort, thought to be 
musculoskeletal.  

A September 1999 VA speech pathology progress note reflects 
memory loss, probable trigeminal neuralgia, and benign 
positional vertigo.

A December 1999 VA primary care progress note indicates that 
the veteran had developed tenderness at the end of his 
sternum and had a growing nodule.  X-ray examination revealed 
a soft tissue swelling at the end of the sternum in the area 
of tenderness, and there was some periosteal irregularity.  
The assessment included a nodule at the sternum that was 
thought to be either post-operative inflammation or chronic 
infection.  

A January 2000 VA gastroenterology note indicates that, to 
rule out osteomyelitis, the veteran underwent a bone scan in 
mid December that showed a focal area of minimally increased 
tracer uptake in the right 9th costovertebral junction,noted 
to be unchanged from his October 1998 examination.  An upper 
GI series performed in December 1999 showed a stable fundal 
deformity, with no interval change in mild herniation of 
fundal wrap to thorax or in expected narrowing secondary to 
postoperative changes, and no evidence of reflux; and delayed 
gastric emptying, of unknown clinical significance.  The 
assessment was epigastric pain, and another EGD was 
recommended to rule out any mass and gastric or pyloric 
stenosis.

In January 2000, the VA general surgery records indicate that 
the veteran was admitted for another fundoplication for a 
tender mass at the superior margin of the midline wound, 
consistent with the xiphoid process.  The veteran was advised 
of the risks of surgery, which included infection and 
bleeding.  The record indicates that the veteran understood 
the risks, and wanted to proceed with the surgery.  The mass 
was excised in its entirety.  The veteran tolerated the 
procedure well.   

According to February 2000 record entries, when seen in the 
VA general surgery clinic, the veteran reported that his pain 
had substantially diminished since surgery, but he continued 
to have pain on the left side of his sternum.  His wound was 
healing well with minimal serosanguineous fluid drainage.  It 
was tender to light palpation left of the sternum.  When seen 
in the gastroenterology clinic at the end of the month, the 
veteran reported that he was doing much better, had self-
decreased his prescribed medication and denied any major 
gastrointestinal complaints.  

In March 2000, a VA primary care note indicates that the 
veteran reported occasional spells of unsteadiness after 
looking up or reaching down, with no loss of consciousness, 
vertigo, or diplopia.  He looked well and walked slowly.  The 
assessment included low back pain, cerebrovascular accident, 
unsubstantiated, dizziness of unclear etiology, GERD, myalgia 
and myositis, pain in limb, and intervertebral disc 
displacement.  


A lengthy May 2000 VA neurology outpatient record notes that 
neurologists had previously seen the veteran in July and 
September 1999.  He was concerned about low back pain, that 
seemed worse since January 2000 surgery, and his left arm 
that felt cold and tingling.  He voiced complaints about 
perceived poor care he had received for a perceived problem 
with the Nissen fundoplication surgery in December 1998.  
According to the record, the veteran described his recent 
January 2000 surgery to remove calcified xiphoid process 
tissue as "removal of a piece of equipment that they left in 
when they did the first surgery, they never believed me that 
something was left in me, and they only did the surgery when 
I insisted."  On examination, the veteran had a moderate 
limp that favored the left side, and wore a foot-drop brace 
on the left calf.  He stood with his spine in crooked 
alignment, and held his left arm against his side.  There was 
no evidence of gross memory problems except difficulty 
staying on topic during the interview.  His strength varied 
from +1 to 4, the highest amount achieved.  He had 
significant trembling during each separate strength 
examination.  It was noted that a recent bone scan in 
December 1999 had shown no deficits in the left arm.  Results 
of a past MRI and CT of the brain, cervical and lumbar spine, 
and EMG and EEG were reviewed.  

Additionally, the record indicates that VA neurologist said 
that the veteran presented a "very confusing array of 
symptoms accompanied by normal test results."  The veteran's 
history of a CVA (cerebrovascular accident) with residual 
left hemiparesis was quite uncertain in light of a normal 
MRI.  In addition, the veteran's reflexes were not increased 
on the affected side.  Further, his low back pain appeared to 
be completely myofascial in origin, with all Waddel signs 
positive.  The veteran had very poor posture and appeared 
very deconditioned.  His left arm symptoms were thought most 
likely related to disuse of his arm and profound 
deconditioning from holding his arm next to his body.  This 
was thought to be an early reflex sympathetic dystrophy 
problem, but no skin temperature or color changes were noted 
on current examination.  The VA neurologist stated that the 
veteran "does not appear to have a clear neurological 
problem at this time."




As noted above, in his January 2001 notice of disagreement, 
the veteran maintained that he was seeking benefits for a 
gastrointestinal disability because he believed he had 
received excess medication that necessitated unsuccessful 
surgical intervention of the esophageal tract.

In a March 2001 written statement in support of his claim, 
the veteran said a second surgery in February 2000 had to be 
performed to correct the primary surgery (apparently in 1996) 
.  He said that the issue was "over use" of Ibuprofen.

An April 2001 VA Report of Contact (VA 119) indicates that 
the veteran had filed a claim under the Federal Tort Claims 
Act (apparently based upon the same events which are the 
subjects of the present appeal), and that the tort claim had 
been denied in January 2001.  According to the report, the VA 
Regional Counsel's investigation of the tort claim had found 
nothing to warrant payment of the claim.

In April 2001, the RO requested that a VA medical examiner 
review the veteran's medical record and respond to the 
following questions:  (1) Was the veteran's esophagus 
disorder caused or significantly worsened by the VA spine 
surgery? 
(2) As a result of the esophagus surgery, did the veteran 
have a stroke?  (3) If so, was a stroke a well-known risk for 
this type of esophagus surgery, or would it be a bad outcome 
not reasonably expected?  (4) Was the veteran's chest 
infection (which required surgery) a well known risk for this 
type of esophagus surgery or was it an outcome not expected 
as a known risk?  

In an April 2001 written response to the RO, a VA examiner 
indicated that the veteran's "voluminous C-file" and 
medical file had been reviewed.  The clinical impression was 
of gastroesophageal reflux disease, status post-operative; 
degenerative disk disease, lumbosacral status post-operative; 
incisional calcification of lower end of sternum without 
infection, status post-operative; and stroke, not documented.  
The VA examiner opined that the veteran's GERD and associated 
surgery "did not result from his low back surgery, however, 
it is likely that [the veteran's] wearing of a back brace may 
have temporarily exacerbated gastrointestinal 
regurgitation."  The VA physician stated the opinion that 
the incisional calcification over the xiphoid at the Nissen 
esophageal surgery site was unassociated with infection, and 
had been excised.  Finally, the VA examiner noted the January 
1999 VA primary care physician's note that it was unclear 
that the veteran had actually had a stroke.  It was noted 
that the veteran had extensive work-ups, all of which were 
negative for any cerebral vascular disease.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested benefits under 38 U.S.C.A. § 1511 
for right foot drop, cognitive disorder, scars, lumbar spine 
bone spur, right hemiplegia, and gastrointestinal reflux 
disease, which conditions he claims resulted from VA medical 
treatment.  Before addressing this issue, the Board notes 
that, in November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2002)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  As described above, numerous pertinent medical 
records have been secured for the file.  Motreover, the VA 
medical opinion obtained in April 2001, based upon review of 
the records, fulfills these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC issued by the RO clarified 
what evidence would be required to establish benefits under 
38 U.S.C.A. § 1151.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Further, in a 
February 2001 letter, the RO advised the veteran of the VCAA 
and its potential effect on his claim and of the types of 
evidence that he should submit in support of the claim and, 
in the March 2002 SOC, the RO specifically provided the new 
duty-to-assist regulations codified at 38 C.F.R. § 3.159 
(2002).  A copy of the RO's letter and the SOC were also sent 
to the veteran's accredited service representative.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the  appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d)).  As previously noted, the VA medical opinion 
obtained in April 2001 that is described above satisfied this 
obligation.  Thus, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and that 
the appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for benefits under 38 U.S.C.A. § 1151 for 
a right foot drop, cognitive disorder, scars, lumbar spine 
bone spur, right hemiplegia, and gastrointestinal reflux 
disease, as a result of VA medical treatment.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

B.  Discussion

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2002).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).


In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2001); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 that were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The appellant filed his current claim seeking compensation 
benefits under 38 U.S.C.A. § 1151, for right foot drop, 
cognitive disorder, scars, lumbar spine bone spur, right 
hemiplegia, and gastrointestinal reflux disease in March 
2000.  Therefore, under the statute and the opinion of the 
General Counsel cited above, this claim must be decided under 
the current, post-October 1, 1997, version of 38 U.S.C.A. 
§ 1151, as enacted in Public Law No. 104-204.


In pertinent part, section 1151, as amended, now provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 2002).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment, rendered by the Department of Veterans Affairs. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; VCAA § 4, 114 Stat. 
2096, 2098-99 (2000) (codified as amended at 38 U.S.C. 
§ 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

As for the merits of the veteran's claim under 38 U.S.C.A. § 
1151, the law, as noted above, provides that compensation may 
be awarded in the same manner as if the additional disability 
or death is service connected.  The Court of Appeals for 
Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b) (2001).

Thus, even after repeal of the well-groundedness requirement 
by the VCAA, a claim for benefits under 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 
77-78 (1999).  Moreover, and also consistent with the 
service-connection analogy, since a section 1151 claim is a 
claim for disability compensation, a veteran who has made a 
showing of some type of injury due to VA medical care "must 
still submit sufficient evidence of a causal nexus between 
that . . . event and his or her current disability . . . to 
be ultimately successful on the merits of the claim."  Wade 
v. West, 11 Vet. App. 302, 305 (1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995). 

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In other words, without our doubting for a 
moment the sincerity of the veteran's accounts of his medical 
problems, we must be mindful that only medical professionals 
may make valid medical assessments of his condition, his 
current disability, and the etiology thereof.

The veteran maintains that a right foot drop, cognitive 
disorder, lumbar spine bone spur, scars, right hemiplegia, 
and gastrointestinal reflux disease resulted from VA 
treatment, and specifically that apparently his October 1996 
back surgery led to the December 1998 and January 2000 
fundoplications.  Alternatively, he appears to assert that he 
was given an excessive amount of the recommended dosage of 
medication, evidently Ibuprofen, that resulted in his having 
surgical intervention to the esophageal tract that was 
unsuccessful.

Although the evidence shows that the veteran underwent back 
surgery in October 1996, the records do not reflect that he 
experienced any complications, including any due to 
prescribed medication.  Furthermore, while the evidence 
demonstrates that the veteran was diagnosed with GERD in 1998 
and underwent a Nissen fundoplication in December 1998, there 
is nothing in the record to demonstrate that the latter 
procedure was related to the veteran's back surgery.  In 
fact, Dr. B. said the veteran reported that he had first 
noticed gastrointestinal symptoms in November 1997, more than 
one year after his back surgery.  The VA and non-VA medical 
records demonstrate that, although the veteran was discharged 
from the hospital feeling well, he experienced wound 
infection that required additional care, according to Dr. F.  
However, the records also demonstrate that, with additional 
treatment and antibiotics, the wound healed.  There is 
nothing in the record to show that the veteran's second 
fundoplication in 2000 was a consequence of any prior VA 
surgery or treatment.

There is simply no competent medical evidence that has been 
submitted to show that the veteran's alleged right foot drop, 
cognitive disorder, scars, lumbar spine bone spur, right 
hemiplegia, and gastrointestinal reflux disease are related 
to VA medical treatment, or lack of such treatment, as 
contended by the veteran.  On the other hand, the VA 
treatment records, most recently in February 2000, one month 
prior to filing his initial claim for 1151 benefits, document 
that the veteran told VA doctors he was doing better, had 
decreased his medication on his own, and had no 
gastrointestinal complaints.  In May 2000, a VA neurologist 
opined that the veteran had no neurologic problems.  
Moreover, in April 2001, the VA examiner who reviewed the 
veteran's medical records opined that the veteran's GERD and 
associated surgery did not result from his low back surgery, 
although it was likely that wearing a back brace might have 
temporally exacerbated gastrointestinal regurgitation.  The 
VA examiner found that the veteran's incisional calcification 
over the xiphoid at the Nissen esophageal surgery site was 
unassociated with infection, and had been excised. 

Thus, the competent medical evidence of record fails to 
establish an etiological relationship between VA treatment of 
the veteran starting in October 1996 and right foot drop, 
cognitive disorder, scars, lumbar spine bone spur, right 
hemiplegia, and/or gastrointestinal reflux disease.  In any 
event, even assuming, arguendo, that such an etiological 
relationship were to be established, that finding, in and of 
itself, would not be a sufficient basis upon which to grant 
entitlement to benefits under the current provisions of 38 
U.S.C.A. § 1151.

The law now requires a finding that the record contain 
evidence that reflects carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, either in furnishing medical care, or in 
the October 1996, December 1998, and February 2000 surgeries, 
which resulted in the veteran's claimed disabilities of right 
foot drop, cognitive disorder, scars, lumbar spine bone spur, 
right hemiplegia, and gastrointestinal reflux disease.  That 
element of a meritorious claim under section 1151 has not 
been satisfied herein.  While the evidence shows that the 
veteran sustained a perforation during the January 1999 
fundoplication, this was repaired, and the evidence shows 
that the veteran recovered from the surgery.

Moreover, even if there were presented medical evidence to 
establish that the October 1996 surgery or such alleged 
excessive doses of medication by VA caused the veteran's 
claimed disorders (as opposed to a theoretical possibility), 
the veteran would need to demonstrate that the development of 
the claimed right foot drop, cognitive disorder, scars, 
lumbar spine bone spur, right hemiplegia, and 
gastrointestinal reflux disease were events not reasonably 
foreseeable.  (Here the Board notes that the objective 
medical evidence of record does not substantiate the 
veteran's assertion that he even currently has right foot 
drop, cognitive disorder, or right hemiplegia.)  The 
objective medical evidence of record militates against the 
veteran's claim, indicating that he does not currently have a 
cognitive disorder or right side hemiparesis, or another 
neurological disorder.  In fact the most recent and probative 
medical evidence is against a finding that the veteran ever 
experienced a CVA.  While the medical records indicate the 
veteran had back tenderness following his October 1996 
surgery, and chest tenderness following the 2000 procedure, 
there was nothing to show that such reaction was an 
unexpected or unforeseeable result of the surgical processes.  
The esophageal perforation experienced during the December 
1998 fundoplication was also an unfortunate, but not 
unforeseeable, surgical risk, and the veteran was fully 
advised of those risks prior to consenting to the procedure, 
as evidenced in the medical records.

Although the veteran told a VA neurologist in May 2000, that 
the January 2000 surgery was to remove equipment left in him 
from the first surgery, there is nothing in the medical 
records to substantiate such an assertion.  As to his GERD, 
while the veteran appears to have developed an infection 
post-operatively after the 1998 fundoplication, the medical 
records clearly indicate that foreseeable risks of surgery 
included perforation and infection and, as noted above, with 
treatment and prescribed antibiotic medication, his 
perforation was repaired and the wound infection healed.  
There is nothing in the medical record, aside from the 
veteran's assertions, to link his GERD with the October 1996 
back surgery. 

In summary, compensation is not warranted for a right foot 
drop, cognitive disorder, lumbar spine bone spur, scars, 
right hemiplegia, and/or GERD as due to VA medical treatment, 
because the weight of the evidence preponderates against a 
grant of these benefits under 38 U.S.C.A. § 1151.  In 
reaching this conclusion, the Board has considered the 
applicability of our longstanding reasonable-doubt/benefit-
of-the-doubt doctrine.  We are sympathetic with the veteran's 
claimed ailments, and understand his concerns, but the 
competent medical evidence of record does not place his claim 
in relative equipoise.  As the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b) (old 
and new versions); Gilbert v. Derwinski, supra, at 55-57.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a right foot drop, cognitive disorder, and lumbar 
spine bone spur, scars, right hemiplegia, and/or 
gastrointestinal reflux disease, claimed to have resulted 
from treatment at a Department of Veterans Affairs medical 
facility starting in October 1996, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

